Title: From George Washington to John Ashby, 14 October 1755
From: Washington, George
To: Ashby, John



[Winchester, 14 October 1755]

Orders for Captain John Ashby, of a Company of Rangers.
It is my express Orders, that you do not presume to March your Company down on any pretence whatsoever, unless compelled by the Enemy. Clothes will be sent up immediately to you, which you may distribute to the most needy of your Company;

and money I shall bring up to pay them off, if wanted. Given under my hand, at Winchester, October 14th 1755.

G:W.

